Citation Nr: 0534678	
Decision Date: 12/23/05    Archive Date: 01/10/06

DOCKET NO.  03-10 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for arthritis of the feet.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1955 to April 
1957.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

In March 2005, the veteran testified before the undersigned 
Acting Veterans Law Judge at the RO.  A transcript of the 
hearing is associated with the claims file.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that the current degenerative joint disease of the feet had 
its onset in service.

2.  Based on the September 2003 VA examination report, there 
is a reasonable doubt raised as to whether the veteran's cold 
sensitization, hyperhidrosis, and recurrent fungal infections 
involving the skin and nails of the feet are related to a 
cold injury he incurred in service.


CONCLUSIONS OF LAW

1.  Arthritis of the feet, diagnosed as degenerative joint 
disease of the feet, was not incurred in or aggravated by 
service nor can it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).

2.  Giving the benefit of the doubt to the veteran, service 
connection for residuals of a cold injury is granted.  38 
U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.303 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b) (1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In the present case, the 
initial rating decision was issued in January 2000, and 
notice compliant with the VCAA was issued in August 2001.

However, in the present case, the unfavorable AOJ decision 
that is the basis of this appeal was already decided and 
appealed prior to VCAA enactment.  The Court acknowledged in 
Pelegrini that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  Rather, the appellant 
has the right to content complying notice and proper 
subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  The 
veteran received notice compliant with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) in April 2003.  
That letter informed the veteran of the evidence required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  The appellant was also asked to 
submit evidence and/or information in his possession to VA.

The Board notes that most of the veteran's service medical 
records appear to have been destroyed in a fire at the 
National Personnel Records Center in 1973.  Under such 
circumstances, the Court has held that there is a heightened 
obligation on the part of VA to explain findings and 
conclusions and to consider carefully the benefit of the 
doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The RO 
tried to either locate or recreate the veteran's service 
records but was unsuccessful.  Nevertheless, because most of 
his medical and personnel records remain absent from the 
file, the Board's analysis has been undertaken with the 
heightened obligation set forth in Cuevas and O'Hare in mind.  
It is further noted, however, that the case law does not 
lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).

In this case, all identified medical and evidentiary records, 
other than the service medical records, relevant to the 
issues on appeal have been requested or obtained.   
Consequently, there are no outstanding records to obtain, and 
the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled.


II.  Factual Background

A December 1995 private treatment record shows the veteran 
had a chronic deformed clinical nail on the left great toe.

A September 1997 VA outpatient record shows the veteran was 
diagnosed with degenerative joint disease of the right foot.

A February 1998 VA outpatient record shows the veteran 
complained of his feet being hot and cold and cramping.  He 
also complained of nail fungus.  The diagnosis was peripheral 
neuropathy.

A March 1998 VA record shows the veteran complained of a 
feeling of warmth on the soles of his feet.  When cold, they 
cramped.  The diagnosis was possible distal sensory 
neuropathy.

In a November 2001 written statement, the veteran indicated 
that while in Korea, he was forced to sleep and stand in 
weather that was 40 degrees below zero.  His feet would be so 
cold, he could not feel them.  He was treated for sore feet 
in service.  He also stated that just after separation from 
service, the veteran sought treatment for his feet.  He was 
told by the doctor that he had falling arches.

A February 2002 VA record shows the veteran complained of 
arthritis of the feet.  The diagnosis was multiple joint 
pain.

In an October 2002 written statement, the veteran's ex-wife 
indicated that when they lived together, the veteran had to 
go to the doctor for trouble with his feet, which prevented 
him from working for about two weeks in August 1958.  This 
occurred again in 1967, and the veteran was out of work for a 
month.

In an April 2003 written statement, the veteran indicated 
that he was basing his claim on the fact that he was exposed 
to extreme cold weather without proper winter equipment while 
he was in Korea.  He believed this caused or contributed to 
his arthritis of the feet.

In September 2003, the veteran underwent VA examination.  He 
stated that in early 1956, he travelled to Korea while in the 
military.  He and the other soldiers had to wade to shore in 
waist high water.  He was unable to change his clothes.  He 
was then taken to a hut without heat, where he stayed 
overnight.  The veteran then travelled by train and trucks to 
his unit.  During this entire time, he did not change his 
clothes.  He stated that during that time, his feet were so 
cold he did not know that he was standing on them.  He did 
not notice any change in color, but they were numb.  He first 
sought treatment a week or so later and complained of pain 
and aching in his feet.  He was treated with having his feet 
rubbed with wintergreen.  He may have been seen a second time 
for his feet while in the military.

After discharge, the veteran reported that every year or so 
he had a flare-up of his feet with some generalized pain.  He 
was never given a diagnosis.  In the 1990s, he was diagnosed 
with arthritis of the feet and fungal infection in the feet.  
He also indicated that his arthritis was in his hips, hands, 
and knees.

Since discharge, the veteran was treated with inserts in his 
shoes.  The veteran had increased pain in his feet in cold 
weather.  He did have hyperhidrosis.  There were no 
paresthesias.  He had generalized pain in his feet with 
aching and burning.  He also had recurrent fungal infections 
involving the skin of his feet and the nails.  There were no 
ulcerations or scars.  The veteran denied edema or changes in 
skin color.  He also denied any abnormal thickening or 
thinning of the skin of the feet.  He had a cold feeling in 
warm weather in his feet.

On examination, the skin color of the veteran's feet was 
normal without any edema.  The temperature was cool and there 
was no atrophy.  The skin was dry and smooth, and there were 
no ulcerations.  There was sparse hair growth, and there was 
scaling in the moccasin distribution bilaterally.  The 
veteran also had maceration in the 4-5 web spaces 
bilaterally.  There were no scars on the feet.  All of the 
toenails were thickened, especially the large toenails.  Deep 
tendon reflexes were normal as was muscle bulk and strength.  
He had decreased vibratory sensation in the right foot.  
Pinprick was 60 percent of normal in the right foot and 80 
percent of normal in the left foot.

The first metatarsophalangeal joint was in 20 degrees of 
valgus and was not flexible.  The left first 
metatarsophalangeal joint was in 8 degrees of valgus and was 
flexible.  There was a mild right bunion.  The veteran had 
some flexible pes planus bilaterally.  There were no 
calluses.  The dorsalis pedis and posterior tibial pulses 
were intact bilaterally.

X-rays of the right foot show severe degenerative changes 
involving the first metatarsophalangeal joint, but are 
otherwise normal.  Left foot x-rays show some calcaneal 
spurring, and are otherwise normal.  Based on the veteran's 
history, the examiner opined that it was at least as likely 
as not that the veteran's foot problems of cold 
sensitization, hyperhidrosis, and recurrent fungal infections 
involving the skin and nails are due to cold injury in Korea.  
The examiner did not think the veteran had any arthritis of 
the feet that was attributable to that cold injury.

A February 2005 private treatment record shows the veteran 
complained of numbness and cold feet.  The veteran underwent 
tests on his feet.  No reference to the veteran's arthritis 
was made.

In March 2005, the veteran testified before the undersigned.  
The veteran's representative pointed out that arthralgia is 
included as a service-connected disability.  He believed the 
arthralgia to be related to the arthritis.  The veteran's 
representative also pointed out that the veteran was a medic 
in service.  The veteran then described his cold injury in 
service.  After service, he was treated for his feet and told 
to stay home for a few days.  Sometime later, the same 
problem arose.  He had to wear special shoes but did not 
bother getting them.  Then later on he was diagnosed with 
arthritis.  He stated he was first treated after service at 
the end of 1957 or the beginning of 1958 at VA.  He attempted 
to locate records from physicians he saw just after service, 
but he was unable to do so.


III.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection for arthritis may be 
granted if manifest to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309(a) (2005).  Service connection may 
be granted for any disease diagnosed after service when all 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2005).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claims (Court) case law, lay observation 
is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  
In addition, if a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2005).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
veteran's claim for service connection for arthritis of the 
feet.  The reasons follow.

As stated above, the veteran's service medical records were 
unavailable, most likely due to a fire that occurred at the 
National Personnel Records Center in 1973.  Therefore, VA is 
unable to review these records and any possible references 
for treatment of the veteran's feet.

However, the RO and the Board have heard the veteran's 
contentions as to his cold injury in service and how it might 
relate to his current arthritis of the feet.  The veteran was 
then afforded a VA examination based on his recollection of 
events in service.  As noted above, the examiner found that 
the veteran's arthritis was not related to a cold injury in 
service.  Therefore, we point out that even assuming the 
veteran's descriptions of events in service as true, the 
Board could not award service connection for arthritis of the 
feet because the VA examiner that evaluated the veteran's 
disorder found that the arthritis is not related to a cold 
injury in service.

There is no evidence, other than the veteran's own 
statements, that his arthritis is related to his cold injury 
in service.  Given the opinion of the VA examiner, the Board 
finds that the evidence against granting service connection 
for arthritis of the feet outweighs evidence for awarding 
service connection.

Accordingly, for all the reasons stated above, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for service connection for arthritis of the 
feet, and there is no doubt to be resolved.  See Gilbert, 1 
Vet. App. at 55.

The Board notes, after reviewing the VA examination report, 
that while the veteran's arthritis of the feet is not related 
to his cold injury in service, he has other symptoms, 
including cold sensitization, hyperhidrosis, and recurrent 
fungal infections involving the skin and nails that are due 
to his cold injury in Korea.  Therefore, giving all possible 
weight to the veteran's testimony regarding his cold injury 
in service and recognizing that his service medical records 
appear to have been destroyed while in the possession of the 
National Personnel Records Center, we resolve the benefit of 
the doubt in favor of the veteran and find that service 
connection should be awarded for cold injury residuals.


ORDER

Service connection for arthritis of the feet is denied.

Service connection for residuals of a cold injury to the feet 
is granted.



____________________________________________
A. P. SIMPSON
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


